Citation Nr: 9922902	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a pilonidal cyst.  


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeal (Board) 
by means of a October 1996 rating decision rendered by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased rating for a 
pilonidal cyst was denied.  

The Board notes that during the pendency of his appeal, the 
veteran relocated from Indiana to Florida.  Accordingly, the 
St. Petersburg, Florida, Regional Office has assumed 
management of the veteran's claim as the agency of original 
jurisdiction.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased (compensable) rating for 
residuals of a pilonidal cyst has been developed.

2.  Exfoliation, exudation or itching is not shown to involve 
either an exposed surface or an extensive area.

3.  Pain and tenderness on palpation of the postoperative 
area is objectively shown upon physical examination. 


CONCLUSION OF LAW

The criteria for a 10 percent, but not greater, for residuals 
of a pilonidal cyst are met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, 4.118 Diagnostic Codes 7804, 7819 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran established service connection for residuals of a 
pilonidal cyst by means of a June 1985 rating decision based 
on evidence given at a personal hearing at the RO in March 
1985 indicating a previous grant of service connection.  The 
RO assigned an effective date of May 25, 1950, and assigned a 
noncompensable rating as no infection of the pilonidal cyst 
was shown at a VA examination of May 1985.  In June 1996, the 
veteran filed a claim for an increased evaluation, which was 
subsequently denied in an October 1996 rating action, which 
the veteran now appeals. 

The veteran contends that his residuals of a pilonidal cyst 
are more severe than currently evaluated, warranting an 
increased rating.  After a review of the record, the Board 
finds that the veteran's contentions are supported by the 
evidence, and a 10 percent rating is warranted. 

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The veteran's pilonidal cyst has been rated as a 
benign new growth of the skin under Diagnostic Code 7819 of 
the Schedule.  This disability is to be rated using the 
criteria set forth for eczema under Diagnostic Code 7806. 
38 C.F.R. § 4.118 (1998).  Diagnostic Code 7806 provides a 10 
percent disability rating for exfoliation, exudation or 
itching involving an exposed surface or extensive area.  A 
noncompensable rating is appropriate with slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area.  Additionally, Diagnostic Code 7804 allows a 10 
percent disability rating for superficial scars which are 
noted to be tender and painful on objective demonstration.  
38 C.F.R. § 4.118 (1998).

A VA skin examination was performed in August 1996.  At that 
time, the examiner noted an incision and drainage of 
pilonidal cyst by history.  A diagnosis was made of pilonidal 
cyst, status post incision and drainage.  The examiner also 
noted some tenderness on palpation in the postoperative area. 

On the most recent VA skin examination in April 1997, the 
veteran complained of discomfort in his perirectal area and 
difficulty sitting.  He gave an onset of this problem of 15 
years.  However, the examination report indicates that the 
veteran stated that his pilonidal cyst was in the lower back.  
While the examiner noted maceration and erythema and some 
irritation of the skin in the intergluteal fold, upon 
physical examination, he could see no masses on the lower 
back, buttock area or perirectal area.  A diagnosis of 
irritant dermatitis or possible very superficial fungal 
infection was assessed.  The examiner stated that he did not 
believe that the veteran's current skin condition was 
service-connected.

Based on a review of the evidence, the Board finds that an 
increased evaluation for residuals of a pilonidal cyst under 
Diagnostic Code 7819 is not warranted as the evidence does 
not show that any exfoliation, exudation or itching involved 
an exposed surface or an extensive area.  Accordingly, the 
Board finds that a noncompensable evaluation under Diagnostic 
Code 7819 is appropriate.  

However, as the VA examination of August 1996 contains 
objective finding of pain and tenderness on palpation, the 
Board finds that a 10 percent evaluation under Diagnostic 
Code 7804 is appropriate, as the diagnostic criteria for an 
increased rating for this disability are satisfied. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 4.118 
Diagnostic Codes 7804, 7819 (1998).  The Board notes that a 
rating greater than 10 percent is not appropriate as 10 
percent is the maximum allowable rating under Diagnostic Code 
7804



ORDER

A 10 percent evaluation, but no greater, is granted for 
residuals of pilonidal cyst, subject to the laws and 
regulations governing the award of monetary benefits. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

